                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DNISION
                                  5: 19-CV-48-BO

KENNETH S. GRABARCZYK, on behalf of )
himself and others similarly situated,       )
                                             )
                Plaintiff,                   )
                                             )
        V.                                   )                        ORDER
                                             )
JOSHUA STEIN, Attorney General of the        )
State of North Carolina, in his official     )
capacity; BOB SCHURMEIER, Director of        )
the North Carolina State Bureau of           )
Investigation, in his official capacity; and )
SEAN BOONE, District Attorney of             )
Alamance County, North Carolina, in his      )
official capacity,                           )
                                             )
                Defendants.                  )

       This case comes before the court on the motion (D.E. 42) by defendants Joshua Stein and

Bob Schurmeier ("moving defendants") to extend the time for them to respond to the first set of

interrogatories and requests for production of documents served by plaintiff Kenneth Grabarczyk

("plaintiff') by 20 days. Plaintiff opposes the motion and argues that rather than allowing the

extension of time to respond, the moving defendants should respond to the discovery immediately

but be permitted to supplement if necessary. See D.E. 43. Having considered the parties' positions

and for good cause shown, the motion is ALLOWED. The moving defendants shall have until 20

November 2019 to serve their responses to plaintiffs first set of interrogatories and requests for

production of documents.
SO ORDERED, this 5th day of November 2019.




                                       J
                                       United States Magistrate Judge




                                   2
